Citation Nr: 1706439	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  13-25 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service in September 1999, from September 2006 to October 2006, from July 2009 to December 2009, and from August 2011 to May 2012.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for PTSD.  This issue was denied by the Board in a June 2015 decision which instead granted entitlement to service connection for depression and anxiety (currently evaluated as 50 percent disabling).  However, the Veteran appealed the Board's denial of service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  The Court granted a November 2016 Joint Motion for Partial Remand (Joint Motion) and vacated and remanded the portion of the Board's June 2015 decision which denied service connection for PTSD.  The bases, as outlined in the Appellant's brief, were that the Board (1) clearly erred by finding that the duty to assist to obtain medical records necessary to substantiate the claim had been satisfied; (2) clearly erred in finding that the June 2012 and November 2014 VA examinations were adequate; and (3) failed to provide an adequate statement of reasons or bases when discounting a May 2012 PTSD diagnosis and overlooking additional favorable evidence of record.  

Specifically, the November 2016 Joint Motion indicated that the duty to assist to obtain medical records necessary to substantiate the claim had not been satisfied because at his Board hearing the Veteran identified additional private treatment records from the Ridgeview Medical Center in Waconia, Minnesota, as well as additional VA treatment records from the Minneapolis VA Health Care System in Minneapolis, Minnesota, that had not been associated with the claims file.  As such, private treatment records from the Ridgeview Medical Center in Waconia, Minnesota, as well as relevant records from any additional provider which may be identified by the Veteran, should be obtained and associated with the claims file, to the extent possible.  

In addition, updated VA treatment records should be obtained.  The record reflects that the most recent VA treatment records from the Minneapolis VA Health Care System in Minneapolis, Minnesota, associated with the claims file are dated in May 2015.  Thus, on remand, updated VA treatment records from the Minneapolis VA Health Care System, to include all associated outpatient clinics, since May 2015, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally, the November 2016 Joint Motion found that the June 2012 and November 2014 VA examinations were inadequate.  Specifically, the Appellant's brief asserted that the June 2012 VA examination report included no discussion or consideration of the Veteran's identified stressors, and thus was not adequately detailed or based on an accurate or complete factual basis for purposes of adjudicating service connection for PTSD. See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304 ("[c]ritical pieces of information from a claimant's medical history can lend credence to the opinion of the medical expert who considers them and detract from the medical opinions of experts who do not").  The Appellant's brief also asserted that the November 2014 VA examination report based its opinion on incomplete and inaccurate facts because the examiner concluded that none of the Veteran's stressors were related to fear of hostile military or terrorist activity that actually happened, whereas the Veteran's stressor involving a large unexploded ordinance that was found in an area where he had spent a great deal of time constituted an actual incident that occurred.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  As such, the Veteran should be provided with another VA examination to determine the probable nature and etiology of his psychiatric symptomatology which adequately addresses his reported in-service stressors.  In doing so, the Board reiterates that the Veteran is already service connected for depression and anxiety, and emphasizes that pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA treatment records from the Minneapolis VA Health Care System in Minneapolis, Minnesota, to include all associated outpatient clinics, since May 2015, and associate these records with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain all records of treatment of the Veteran from the Ridgeview Medical Center in Waconia, Minnesota, as well as relevant records from any other identified provider.  All attempts to obtain these records must be documented in the claims file.  

In obtaining private treatment records for the Veteran, the RO must make two attempts to obtain the records unless the first attempt demonstrates that further attempts would be futile.  If the records are not obtained, then the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505 a, Pub L 112-154, 126 Stat 1165 August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)).

3.  Schedule the Veteran for a VA psychiatric examination to assess the probable nature and etiology of his acquired psychiatric disability(ies) other than already service-connected depression and anxiety.  The claims file must be made available for review, and the examination report should reflect that such review occurred.  Upon review of the record, the examiner should respond to the following:

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has an additional psychiatric diagnosis, to include PTSD, which is separate and distinct from his service-connected depression and anxiety.  

If an additional psychiatric diagnosis, to include PTSD, which is separate and distinct from his service-connected depression and anxiety is diagnosed, whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Whether it is at least as likely as not (a 50 percent probability or greater) that the claimed military stressor is adequate to support a diagnosis of PTSD; and

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's PTSD is related to the claimed military stressor.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.

4.  After the development requested above has been completed to the extent possible, readjudicate the issue on appeal.  If any benefit sought remains denied, then the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




